Case 1:18-cv-02649-CKK Document 12-3 Filed 04/19/19 Page 1 of 2




      EXHIBIT
         B
-   . <                      Case 1:18-cv-02649-CKK Document 12-3 Filed 04/19/19 Page 2 of 2

                                                                                                                             I
                   __,....                                                                                                   I
      "!,..-04/'?;.,   10:Z?     Mlfl!STF.Y OF FORE!o$1 F<FFA!P.S -
                                                                                                                             :
                                                                                                                         .l




                                                                                                                         '

                                                                                                                      I
                                                   •   - "l" ,;li:l1 i .) j .J
                                                                                                                     I
                                                                                                                     I
                                                                                                                     I



                                                                                                                 i
                                                                                                                 i'
                                                                                                                 I
                                                                                                                 !
                                                                                                                 I

                   No.: MK13121/366
                   Date: 10/4/1996


                         The Ministry of Foreign Affairs presents its compliments to the
                   E•nbassy of the United States cf America in Amman and has the
                   honour to .:icknowledge the receipt of the U.S. Embassy Note No. 261
                   d:ited April 4, · 1996 regarding the status of U.S. Military Personnel
                   and Civilian employees of the U.S. Department of Defense on
                   .Jordaniat1 territory.

                        The :.viinistry of Foreign Affairs has the honoul" to inform. the
                   Embassy that the GoYermnent of Jordan accepts. tbe proposal
                   contahled in the aforementi.;ned note and to confirm th:it the draft
                   and the relat.ed U.S note constitute an agreement between the F:S ..
                   Government and the Jordanian Government.

                        The '.\lin!stry of Foreign Affairs of the Hashemite Kinedom of
                   Jontnn avails itself of this opportunity to renew to the esteemed
                   emb11ssy the :issurunces of its highest consideration.




                                                       l';mb:issy of the t."nited State.< <>f Afoeric:i!Amnt~n
